Citation Nr: 1112978	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-46 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to August 1976

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claim for service connection for psoriasis.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran currently experiences psoriasis.

2.  There is no credible or competent evidence that the Veteran's current psoriasis began during, or is otherwise connected to, his military service.


CONCLUSION OF LAW

The Veteran's current psoriasis was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in December 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim of service connection for psoriasis; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the December 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs) and VA medical treatment records.  The Veteran has submitted personal statements and hearing testimony.  

Concerning relevant private treatment records, the Board notes that the Veteran has indicated that he received some relevant medical treatment for his psoriasis in the time after his military service and prior to his claim.  See the Board hearing transcript pges. 4, 6, 7; see also the VA medical treatment record dated in June 2007.  However, the Veteran did not provide a complete address for the treating physicians or facilities, nor did he provide adequate information for the AOJ to attempt a request for relevant records from these sources.  38 C.F.R. 
§ 3.159(c)(1) (a claimant is required to provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records, and the approximate time frame covered by the record).  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has had ample opportunity to provide the relevant information.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.  38 U.S.C.A. § 5103A.

The Veteran's representative has argued that, in the event that the Veteran's claim is not granted by the Board, he should be provided with a VA medical examination regarding the etiology of his psoriasis.  See the hearing transcript pg. 10.  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As related below, the Board has concluded that there is no credible or competent evidence that his psoriasis is in any way connected to his military service.  As service and post-service medical records provide no evidence that his psoriasis may be connected to his military service, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Psoriasis

The Veteran has alleged that he currently experiences psoriasis which began during his military service and has continued to the present.  See the Board hearing transcript pges. 4, 6-8.  

The first requirement for any service-connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the AOJ has obtained VA medical treatment records which show ongoing treatment for psoriasis beginning in April 2007.  As such, the Veteran clearly has a skin disorder which may be considered for service connection.

Consequently, the determinative issue is whether the Veteran's current acquired psychiatric disorder is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has alleged that his current psoriasis began during his military service.  See the Veteran's November 2009 substantive appeal (VA Form 9).  Specifically, the Veteran has alleged that he had a rash on his finger, as well as problems with the skin on his face which resulted in a shaving profile.  See the hearing transcript pges. 2-3.  He has stated that during his service when he shaved his skin would become red and then "turn ashen and then [he] would start with a problem with the flakiness in [his] head, [and his] scalp."  Id. pg. 5.  He indicated that he could not recall any incurring incident or point to any cause.  Id. pg. 5.  However, the Veteran has alleged that his current psoriasis "looks like" the conditions that he experienced during his military service, and that he believes that the current psoriasis and the skin treatment he received in service are the same conditions.  Id pges. 4, 6-8.  Basically, regarding any evidence of direct service connection, the Veteran has alleged that during his military service his psoriasis was misdiagnosed, and that his current symptoms which began during his military service have continued with similar manifestations to the present.  See also the Veteran's March 2009 notice of disagreement (NOD).

In regards to whether or not the Veteran's psoriasis may have begun during his military service, the Board notes that the Veteran's statements are supported to some extent by his STRs.  The Veteran's STRs contain records of multiple instances of treatment of several skin disorders during his military service.  In this regard, in June 1974, at a US Army health clinic he was told to reduce his shaving, although a reason was not given.  However, later on, in July 1974, a STR indicated that he had a small lesion on his lower lip.  Then, in November 1974, he was treated for a cyst on his left cheek.  The history was indicated as being due to a pimple that he burst which resulted in a "preauricular abscess."  In January 1975, the Veteran was provided with a medical examination and he reported a medical history of skin diseases without further elaboration.  Then, in March 1975 the Veteran noted experiencing cellulitis of his left first digit with mild edema due to a puncture wound.  Later the same month, he was indicated as experiencing an infection of his right index finger.  This was also diagnosed as cellulitis.  A laboratory test that same month noted that the infection was not a staphylococcus infection.  In April 1975, the Veteran's left finger continued to receive treatment with some necrosis and ulceration, and at that time the infection was diagnosed as a staphylococcus infection.  In November 1975, the Veteran was diagnosed with folliculitis on his face and given another shaving profile.  In February 1976, the Veteran was provided with an examination which indicated that his skin was normal at that time, but his medical history noted his history of skin diseases.  

In this regard, the Veteran has alleged that his treatment did not diagnose him with psoriasis because the military treating physicians failed to perform a biopsy.  See the hearing transcript pg. 4, 7-8.  A finding that a treating physician failed to properly diagnose a disorder is a type of finding which requires medical skill or knowledge, and there is no evidence that the Veteran is competent to provide such evidence.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Furthermore, the Board notes that the Veteran's medical STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the Veteran's service treatment records, has greater probative value than reported history).  Finally, the Veteran has indicated his first competent diagnosis with psoriasis was in 1983 and the treating physician could not determine if this was the same as the condition which he had experienced during his service.  See the hearing transcript pges. 4, 8.  As such, the evidence does not show that he was treated for a chronic psoriasis condition which was misdiagnosed at the time of his military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

However, the Board concludes that the Veteran is competent to relate the history of the treatment of his skin disorder, and to indicate that the current manifestations of his skin disorder are similar to what he experienced during his military service.  See McCartt v. West, 12 Vet. App. 164, 167-68; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See again Washington, 19 Vet. App. at 368.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In this regard, the Board concludes that the Veteran's statements regarding the history of his symptoms are not credible for the following reasons.  

First, the Veteran's statements have been self-contradictory.  In fact, in addition to alleging that this disorder has continued from service, he has also indicated that he actually began treating his skin with over-the counter medication about four years after his military service in 1980, and that his psoriasis was first diagnosed by a dermatologist in 1983 or 1984.  See the hearing transcript pges. 6.  The conclusion that his psoriasis began at some point after his military service is also supported by his VA medical treatment records which indicate that his psoriasis symptoms actually began at some point in the 1980s, in other words several years after his military service.  See the VA medical treatment records dated in May and June 2007.  Again, as noted above, records obtained for the purposes of treatment may be considered more probative than a later description.  Particularly given the self-interested nature of the latter descriptions by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. at 25.  The contradictions contained within the Veteran's self-interested statements reduce the credibility of his statements accordingly.

Furthermore, the Veteran's current treatment and descriptions of his skin disorder do not match his treatment during his military service.  In this regard, the STRs, insofar as they describe his skin condtions, record that he was initially treated for a small lesion of the lower lip, then he received treatment for an infected pimple, then he was diagnosed with cellulitis which was ultimately indicated as being due to a staphylococcus infection, and finally he was diagnosed with folliculitis.  At his hearing, he described his psoriasis as a disorder which affected his arms, stomach, back, and legs.  Id. pg. 9.  A VA medical treatment record dated in January 2008 has also indicated that his psoriasis affects multiple areas of the body covering his back and legs, in addition to his head and scalp.  As such, the symptoms described are now quite different from the symptoms treated during his military service, which further reduces the credibility of his assertions that these conditions appear to be similar.  

Third, the Veteran has indicated that he did not pursue service connection at the time of his discharge, or for the over 30 years after his discharge, despite experiencing continuity of symptoms of his skin condition throughout this time, because he thought that his psoriasis was a condition which might go away.  Id. pg. 8.  The Veteran's explanation that he did not pursue a service connection claim for his psoriasis shortly after service, or even when he has reported that it was first diagnosed, i.e. in 1983, is reduced in credibility due to the fact that he has shown himself to be a zealous advocate on his own behalf.  Historically, the Veteran was granted service connection for a left knee disorder in a February 1986 decision, and he has pursued claims regarding this disorder multiple times.  See the Veteran's claims of May 1986, March 1989, March 1990, and January 1992.  Given this history, it is inconsistent that he would have been experiencing an ongoing skin condition during this entire time but neglected to pursue service connection for this disorder.  The Board notes that it is impermissible to determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence, particularly when considered in conjunction with nature of the Veteran's statements in relation to the other evidence of record.  Id. at 1337.  

Finally, the Veteran has alleged in his March 2009 NOD, that his treating VA physician had told him that his psoriasis was due to a problem with his immune system, which may in some way have been related to either hepatitis C or to intravenous drug use.  He has indicated that his physicians have called this condition "jack up."  The Veteran's statement in this regard is on the face of it not credible.  It is extraordinarily unlikely that a treating physician would have diagnosed him with a condition with a formal diagnosis of "jack up."  Furthermore, the AOJ has obtained substantial VA medical treatment records showing the Veteran's ongoing treatment for psoriasis with no indication of this kind from any of his treating physicians.  It is extremely unlikely that the Veteran's treating physicians would diagnose the Veteran with a compromised immune system, and yet fail to note this anywhere in his VA medical treatment records.  Finally, the Veteran made no further mention of such a relevant history at the time of his Board hearing.  In light of the fact that the Veteran has shown himself willing to make such an unlikely statement in an attempt to show that his condition might be in some way connected to his service, and then completely abandon this position, the Board concludes that the Veteran's assertion that his psoriasis is the same skin disorder that was treated in service is simply not credible.  Therefore, overall, in-service and post-service medical and lay evidence does not demonstrate continuity of any in-service symptomatology relating to his current psoriasis.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Notwithstanding the evidence of in-service treatment for some skin problems, with no credible evidence of any connection due to any history of continuity of symptomatology, the Board notes that there is also no evidence of any other connection between his military service and his current skin disorder.  In fact, the Veteran has specifically indicated that no private or VA doctor has provided any evidence of a connection between his military service and his current disorder.  See the hearing transcript pges.3-4.  As such, there is no competent or credible evidence of any nexus between the Veteran's military service and his current psoriasis disorder.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for psoriasis in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for psoriasis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for psoriasis is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


